The opinion of the Court was delivered by
Watkins, J.
The plaintiff institutes this suit as the administrator of the succession of Adele Lamm, deceased.
It cannot be enteitained, because we have just decided that he was not entitled to administer her succession separate and apart from 'that of her deceased husband, Leopold Dalsheimer, and rejected his demands with cost.
Vide succession of Adéle Lamm, Opposition of Mrs. Pauline Kaufman, No. 10,135.
We feel bound to talce notice of our own decisions in cases thus intimately associated — one being an incident of the other — and so frame our decree in one as to give full force and effect to the decree in the other, and thus save the parties unnecessary delay and cost.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annuled, avoided and reversed; and it is further ordered, adjudged and decreed that plaintiff’s suit be dismissed at his cost in both courts; that the rights of the heirs of Adéle Lamm be reserved in the succession of Leopold Dalsheimer, deceased.